Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respesct to the independent claim, no prior art fairly suggests or discloses the limitation set forth on 6/19/2020. 
In regards to Claim 1, no prior art fairly suggests or discloses “the top expansion frame is installed on top of the front panel and the rear panel for expanding an accommodating space at a top portion of the housing, the side expansion frames are installed on both sides of the front panel and the rear panel for expanding an accommodating space on both sides of the housing, the top expansion frame and the top 10portion of the housing have a same cross-sectional shape, and the side expansion frame and a side surface of the housing have a same cross-sectional shape”, in conjunction with the remaining elements. 
Dependent claims 2-10 are allowable by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng (U.S 2007/0281531 A1) – Discloses a stackable computer module which comprises a housing having side, front, and top panel, wherein the top panel can be removed, wherein the top side of the housing can be expanded to accommodate additional components, but fails to disclose two side expansion frames installed on both sides of the front panel and the rear panel for expanding an accommodating space on both sides of the housing, the top expansion frame and the top 10portion of the housing have a same cross-sectional shape, and the side expansion frame and a side surface of the housing have a same cross-sectional shape”, in conjunction with the remaining elements. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835